Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bandpass filter” of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puscasu et al (US 2015/0263806).
Regarding claim 1, Puscasu et al shows in Fig.1 the following elements of applicant’s claim: an imaging device (14; paragraphs 18 and 31); an image processor (18; paragraphs 18, 30, 40) in operative communication with the imaging device; a laser system (paragraphs 24, 33) which includes a laser power controller (paragraphs 26, 28) and a laser emitter (paragraphs 24, 28, 33); and wherein the image processor is in electrical communication with the laser power controller (synchronizer 16; paragraph 18; Fig.1) to synchronize the image processor with the laser power controller and wherein the laser power controller is operatively engaged with the laser emitter (paragraphs 26, 28, 35).

Regarding claim 3, the limitation therein is disclosed in paragraph 35 of Puscasu et al.
Regarding claim 4, the limitation therein is disclosed in paragraphs 21, 35 and 45 of Puscasu et al (Fig.6).
Regarding claim 5, the limitation therein is disclosed in paragraph 23 of Puscasu et al.
Regarding claims 6-7, the limitations therein are disclosed in paragraphs 24, 28, 33 and 35 of Puscasu et al.
Regarding claim 13, the limitation therein is disclosed in paragraph 35 of Puscasu et al.
Regarding claim 14, Puscasu et al discloses the recited synchronizer (16; paragraphs 18 and 35).
Regarding claim 15, the limitation therein is disclosed in paragraph 18 of Puscasu et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puscasu et al in view of Murayama (US 2008/0122933).
Regarding claim 8, although Puscasu does not specifically mention the use of the specific scheme (i.e. subtracting first and second signals) for processing signals, such use is known in the art as disclosed by Murayama (Fig.8; paragraph 56) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Murayama in the device of Puscasu in view of the desire to effectively process the signals resulting in achieving the particular desired performance.

Allowable Subject Matter
Claims 16-22 are allowed.
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9-12, the prior art fails to disclose or make obvious a system for enhancing laser contrast on a remote target comprising, in addition to the other recited features of the claim, the features of utilizing a band pass filter and providing the recited fourth signal in the manner recited in claim 9.  Regarding claims 16-22, the prior art fails to disclose or make obvious a method for enhancing laser contrast on a remote target comprising, in addition to the other recited features of the claim, the features of providing an imaging device and an image processor; providing a laser power controller and a laser emitter; synchronizing the image processor and the laser power controller; generating a first laser signal to a plurality of time frames; shifting a magnitude of the first laser signal one time frame relative to the plurality of time frames; subtracting the second laser signal from the first laser signal to form a third laser signal; magnifying the third signal using a frequency bandpass filter; adding a fourth laser signal to the first signal; synchronizing a fifth laser signal with the imaging device; and emitting the synchronized signal to a target in the manner recited in claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878